Citation Nr: 0126977	
Decision Date: 12/04/01    Archive Date: 12/11/01

DOCKET NO.  99-06 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for compensation under 38 
U.S.C.A. § 1151 for additional disability claimed to be due 
to an IVP performed at a VA medical center on April 16, 1984.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1956 to June 1959 
and from March 1960 to October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen a claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed to be due to an IVP performed 
at a VA medical center (VAMC) on April 16, 1984.  The veteran 
initially requested a Board hearing at the RO, and such 
hearing was scheduled in February 2001, but he canceled that 
hearing as well as a hearing rescheduled for June 2001.


FINDINGS OF FACT

1.  An unappealed February 1987 RO rating decision denied a 
claim for compensation under 38 U.S.C.A. § 351 (later 
recodified as 38 U.S.C.A. § 1151) for additional disability 
alleged to be due to an IVP performed at a VAMC on April 16, 
1984.  The veteran has since applied to reopen the claim.

2.  Some of the evidence received since the February 1987 RO 
decision is not cumulative or redundant, but none of the 
additional evidence received since the February 1987 RO 
decision, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  


CONCLUSION OF LAW

Evidence which is both new and material has not been 
submitted since the final February 1987 RO decision, and thus 
the claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed to be due to an IVP performed 
at a VA medical center on April 16, 1984 is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In October 1986, the veteran filed a claim for compensation 
benefits pursuant to 38 U.S.C. § 351 (later recodified as 38 
U.S.C.A. § 1151) for a massive growth in the side, allegedly 
due to a burn from electric wires resulting from treatment at 
the Little Rock VAMC.  In December 1986, the RO asked the 
veteran for more details as to the VA treatment.  In a 
January 1987 response, the veteran said that on April 16, 
1984 he was an outpatient in the X-ray room at the Little 
Rock VAMC and he underwent an IVP.  He claimed he developed 
intense pain, and that proper treatment was not received.  He 
claimed that the pain was very bad, even at the present time, 
and that there was swelling present.  He claimed he reported 
the problem at the time of the occurrence, in the X-ray room, 
and later in the clinic.

The evidence on file when the RO considered the veteran's 
claim in February 1987 included a number of past records 
showing, in part, that one of the veteran's service-connected 
disabilities was schizophrenia.  Treatment records from the 
Little Rock VAMC dated from May 1984 to November 1986 were on 
file.  These show that in May 1984 the veteran was 
hospitalized with a chief complaint of pain on his left side, 
and he was admitted to a psychiatric ward.  It was noted that 
he had a couple of small areas of skin irritation which was 
treated quickly and successfully with cream.  He described 
some difficulty in his abdomen and constipation, but this 
cleared.  The veteran stated that the conditions were cured 
now, but he knew they would return, and it was noted that 
this indicated a hypochondriacal point of view.  His June 
1984 hospital discharge diagnosis was hypochondriasis.  In 
July 1985 the assessment was that the veteran's abdominal 
pain was possibly secondary to epididymitis.  In August 1985 
he complained of multiple symptoms, including abdominal 
discomfort, bloating, and abdominal distention.  He reported 
that for the past year he had left lower quadrant discomfort 
that was described as a continuos ache, which was somewhat 
alleviated by stools.  He was concerned about the bulging in 
his abdomen.  The assessment was left lower quadrant 
discomfort, relieved with bowel movements, most likely 
related to irritable bowel disease.  In September 1985 the 
veteran complained of abdominal pain, cramping in nature.  He 
was scheduled for a flexible sigmoidoscopy and CT of the 
abdomen.  In October 1985 he underwent a CT of the abdomen 
and pancreas.  Examination of the abdomen showed no definite 
pathology and the pancreas appeared normal.  The assessment 
was irritable bowel syndrome and possible underlying 
psychologic factor.  In July and August 1986 he continued to 
complain of lower abdomen pain.  In October 1986 he reported 
that his problems started in Spring 1983 when he was eating 
in a restaurant and someone was reportedly putting something 
in his food which caused cramping, and he had an IVP done to 
investigate the cramps.

In a February 1987 rating decision, the RO denied entitlement 
to compensation benefits pursuant to 38 U.S.C.A. § 351 for a 
massive growth in the side, allegedly due to a burn from 
electric wires resulting from treatment at a VA facility on 
April 16, 1984.  The RO determined that there was no medical 
evidence showing that the veteran received outpatient 
treatment on April 16, 1984 from the Little Rock VAMC.  The 
RO also found that there was no evidence that the veteran was 
burned with electric wires, nor was it shown that he 
sustained an injury or disability resulting in a massive 
growth in his side due to outpatient treatment on April 16, 
1984.  By letter dated in February 1987 the veteran was 
advised of the RO's decision, and his appellate rights, but 
the veteran did not file an appeal.

In July 1996 the veteran filed a claim to reopen the claim 
for compensation under 38 U.S.C.A. § 1151 for additional 
disability claimed to be due to an IVP performed at a VAMC on 
April 16, 1984.

In August 1996 the RO requested from the Little Rock VAMC all 
treatment records for the specified period of treatment and 
all records pertaining to informed consent on the part of the 
veteran to undergo treatment on April 16, 1984.

Received from the Little Rock VAMC in September 1996, along 
with an affidavit from the custodian of the records at that 
facility, were treatment records dated from July 1974 to June 
1984.  A treatment note dated April 16, 1984 showed that the 
veteran underwent an IVP which was apparently normal, and he 
was to be seen in the GU clinic.  On May 16, 1984 it was 
noted that the veteran reported he had developed a swelling 
just below the belt since his last visit.  It was later noted 
on May 16, 1984 that all medical tests were normal, although 
the veteran continued to complain of various somatic 
complaints, and the examiner felt the veteran's problem was 
mental illness.  A duplicate discharge summary showed that 
the veteran was hospitalized from May 1984 to June 1984 
(final diagnosis of hypochondriasis), and additional records 
from that period of hospitalization showed that he complained 
of abdominal pain in the left side and a lump in the left 
side.  It was noted in a nursing admission assessment that 
they were unable to find this on examination.  In a July 1984 
psychological evaluation it was noted that the veteran's 
primary focus was on physical complaints, primarily pain in 
his lower abdominal region which he maintained was due to 
internal trauma to his intestines during tests, but the 
psychologist could find no basis for this in the medical 
chart other than his diagnosis of diverticulosis.  The 
diagnostic impression was hypochondriasis.  Treatment records 
dated in August and September 1984 show that the veteran 
periodically was seen for mental health treatment and 
continued to complain of abdominal pain and swelling.  In an 
October 1984 letter from the veteran's treating psychologist 
it was noted that the veteran's preoccupation with abdominal 
pain, for which there was no readily apparently physical 
source, bordered on delusional.  

The file also contains numerous other medical records, dated 
to the late 1990s, and these do not describe any additional 
disability from the VAMC treatment provided the veteran on 
April 16, 1984.






Analysis

The issue on appeal is whether new and material evidence has 
been submitted to reopen a claim for compensation under 38 
U.S.C.A. § 1151 for additional disability claimed to be due 
to an IVP performed at the Little Rock VAMC on April 16, 
1984.

The Board has noted the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and a recently enacted 
companion VA regulation.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.159).  The 
veteran has been notified in the January 1997 rating decision 
and the January 1999 statement of the case of what would be 
necessary, evidentiary wise, for his claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability claimed to be due to an IVP performed at a VA 
medical center on April 16, 1984, to be reopened.  The record 
reflects that the RO has obtained treatment records from the 
Little Rock VAMC from April 16, 1984, and subsequent dates.  
Thus, the Board concludes that the notice and duty to assist 
provisions of the law are satisfied.

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  However, the new law 
does not apply in the instant case, as the veteran's claim 
has been pending since before the change in the law.  
VAOPGCPREC 40-97.  The record reflects that the veteran 
initially filed a claim for benefits pursuant to 38 U.S.C.A. 
§ 351 (later recodified as 38 U.S.C.A. § 1151, and since 
amended), in October 1986, and filed a claim to reopen in 
July 1986.  Thus, the Board has applied the version of 38 
U.S.C.A. § 1151 (and the related regulation, 38 C.F.R. § 
3.358) in effect prior to the recent change.

The version of the law and regulation applicable to the 
present case provides that where a veteran suffers additional 
disability resulting from a disease or injury, or an 
aggravation of an existing disease or injury, as the result 
of VA hospitalization, medical or surgical treatment, or 
examination, compensation may be paid in the same manner as 
if the disability or aggravation were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  The regulation 
further provides, in part, that compensation will not be 
payable for the continuance or natural progress of disease or 
injury for which VA treatment is authorized.  38 C.F.R. § 
3.358(b)(2).  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
treatment.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c).

In a February 1987 decision, the RO denied compensation under 
38 U.S.C.A. § 351 for alleged additional disability from VA 
treatment on April 16, 1984.  The RO determined that there 
was no medical evidence showing that the veteran received 
outpatient treatment on April 16, 1984 from the Little Rock 
VA Medical Center.  The RO also found that there was no 
evidence that the veteran was burned with electric wires, nor 
was it shown that he sustained an injury or disability 
resulting in a massive growth in his side due to outpatient 
treatment on April 16, 1984.  By letter dated in February 
1987 the veteran was advised of the RO's decision, and his 
appellate rights, but he did not file a timely appeal with 
this decision; thus the February 1987 RO decision is final, 
and the claim may be reopened only if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  

During the time applicable to this case, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Recent 
amendments to 38 C.F.R. § 3.156(a) apply only to claims to 
reopen received on or after August 29, 2001, and, hence, have 
no bearing on the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001).

When the claim was denied by the RO in February 1987, the 
evidence on file consisted of VA treatment records dated 
subsequent to the reported date of treatment in April 1984.  
A VA discharge summary showed that the veteran was 
hospitalized in May-June 1984 in the psychiatric ward 
complaining of pain on the left side, however, no pertinent 
physical disorders were found.  It was noted that he had a 
couple of small areas of skin irritation which were treated 
quickly and successfully, and he described having some 
difficulty in his abdomen and constipation, but this cleared.  
The discharge diagnosis was hypochondriasis.  Subsequent VA 
treatment records show that the veteran complained of 
abdominal pain on several occasions, and numerous tests were 
performed, which showed that the veteran had irritable bowel 
syndrome.  

Evidence submitted since the February 1987 RO decision 
includes additional treatment records from the Little Rock 
VAMC.  One such record showed that the veteran underwent an 
IVP on April 16, 1984.  This evidence is new, as it was not 
of record when the RO reviewed the veteran's claim in 
February 1987, and is neither cumulative nor redundant of 
previously considered evidence; however, such evidence is not 
material as it does not suggest additional disability due to 
the IVP performed at a VAMC in April 1984.  The VA discharge 
summary from the May-June 1984 hospitalization is duplicative 
of evidence that was reviewed by the RO in February 1987.  
Additional VA treatment records, dated subsequent to April 
1984, show that the veteran was seen for complaints of 
abdominal pain and swelling on several occasions, however, 
all medical tests were normal, and the reported lump on his 
left side was not found on examination.  It was felt these 
particular physical complaints were based on mental illness.  
As for the other VA treatment records submitted subsequent to 
February 1987, the Board notes that much of this evidence is 
not new, as it is essentially cumulative and redundant of 
previously considered evidence showing that the veteran was 
seen for complaints of abdominal pain with no organic basis.  
Additionally, this medical evidence, dated into the 1990s, is 
not material as it does not show any additional disability 
due to an IVP performed at a VAMC in April 1984.  These VA 
treatment records are not material evidence as they are not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

The Board concludes that evidence which is both new and 
material evidence has not been submitted since the 1987 RO 
decision, and thus the claim for compensation under 38 
U.S.C.A. § 1151 for additional disability claimed to be due 
to an IVP performed at a VAMC on April 16, 1984 is not 
reopened.  


ORDER

The application to reopen a claim for compensation under 38 
U.S.C.A. § 1151 for additional disability claimed to be due 
to an IVP performed at a VAMC on April 16, 1984 is denied.



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

